DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the plurality of post connectors”" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-10 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarvis 2013/0098857.

Regarding claim 1, as best understood, Jarvis discloses a shelving system (Fig 1) comprising: a plurality of posts (Fig 1, #12);  a plurality of connectors (Fig 1, #18), each one of the plurality of post connectors (Fig 1, #18) configured to couple to at least two of the plurality of posts (Fig 1, #12); a plurality of traverses (Fig 1, #14), each one of the plurality of traverses (Fig 1, #14) configured to couple to at least two of the plurality of posts (Fig 1, #12) (as show in Fig 1), and a plurality of removable female brackets (Figs 1 & 10A, #50), wherein each of the plurality of traverses  (Fig 1, #14) comprises a male bracket (Figs 11 & 13, #74) disposed on each of a pair of ends of the traverse (Fig 1, #14) wherein each of the plurality of removable female brackets (Figs 1 & 10A, #50) comprises at least one tapered edge (Fig 8, #56) or (Fig 10B, #52), and wherein the male bracket (Figs 11 & 13, #74) disposed on each end of each of the plurality of traverses (Fig 1, #14) is configured to apply a force to at least one female bracket (Figs 1 & 10A, #50) that is supportive of a weight applied to the shelving system.

Regarding claim 2, Jarvis discloses the shelving system wherein each the plurality of male brackets (Figs 11 & 13, #74) is configured to frictionally engage with the at least one tapered edge (Figs 8, #56) or (Fig 10B, #52) of a corresponding female bracket (Figs 1 & 10A, #50). 

Regarding claim 3, Jarvis discloses the shelving system wherein each of the plurality of removable female brackets (Figs 1 & 10A, #50) comprises a tab (Fig 7B, #70) configured to be inserted into at least one of a plurality of notches (#48) defined along a height of each of the plurality of posts (Fig 1, #12) [0103].

Regarding claim 4, Jarvis discloses the shelving system wherein each of the plurality of female brackets (Figs 1 & 10A, #50) comprises a base with a pocket (annotated Fig 10B below) defined therein, wherein the pocket (annotated Fig 10B below) is configured to accommodate a corresponding one of the plurality of male brackets (rear protrusions of #74 shown in Fig 13). 

    PNG
    media_image1.png
    621
    821
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    751
    1104
    media_image2.png
    Greyscale





Regarding claim 9, Jarvis discloses the shelving system wherein the male bracket (Fig 11, #74) disposed on each end of each of the plurality traverses (Fig 1, #14) comprises a hook (Fig 11, #80) configured to accommodate a portion of at least one of the plurality of posts (Fig 1, #12) therein.

Regarding claim 11, Jarvis discloses a system for forming a shelf unit comprising: a plurality of posts (Fig 1, #12); a plurality of removable top connectors (Fig 1, #18), each of the plurality of top connectors (Fig 1, #18) comprising at least two end caps (Fig 23, #92); 

a plurality of removable bottom connectors (Fig 1, #16), each of the plurality of bottom  connectors (Fig 1, #16) comprising at least two collars (Fig 22, #116); a plurality of traverses (Fig 1, #14), each of the plurality of traverses (Fig 1, #14) comprising at least two male brackets (Fig 11, #74), a plurality of removable inserts (Figs 19A & 19B, #96) each configured to couple either one of the plurality of top connectors (Fig 1, #18) (as shown in Fig 19A & Fig 24) or one of the plurality of bottom connectors (Fig 24, #16) (as shown in Fig 24) to one of the plurality of posts (#12); and a plurality of removable female brackets (Fig 10A, #50) each configured to couple one of the plurality of traverses (Fig 1, #14) to one of the plurality of posts (Fig 1, #12);  wherein each of the plurality of inserts (Figs 19A & 19B, #96) is configured to apply a reaction force in any direction to either at least one of the plurality of top connectors (Fig 1, #18) or at least one of the plurality of bottom connectors (Fig 1, #16) in response to a shear force applied to the shelf unit, and wherein the at least two male brackets (Fig 11, #74) disposed on each of the plurality of traverses (Fig 1, #14) is configured to or capable of applying a force to a corresponding one of the plurality female brackets (Fig 10, #50) that is supportive of a weight applied to the shelving system.

Regarding claim 14, Jarvis discloses the system wherein each of the plurality of female brackets (Fig 10A, #50) comprises at least one tapered edge (Fig 8, #56) or (Fig 10B, #52) configured to interact with one of the at least two male brackets (Fig 11, #74) disposed on each of the plurality of traverses (Fig 1, #14).

Regarding claim 15, Jarvis discloses the system wherein each of the plurality of female brackets (Fig 10A, #50) comprises a tab (Fig 7B, #70) configured to be inserted into one of a plurality of notches (#48) defined along a first edge (annotated Fig 24 below) of at least one of the plurality of posts (Fig 1, #12) [0103].

    PNG
    media_image3.png
    786
    827
    media_image3.png
    Greyscale

Regarding claim 16, Jarvis discloses the system wherein each of the male brackets (Fig 11, #74) comprise a hook (Figs 11-13, #80) configured to accommodate a second edge (annotated Fig 24 above) of at least one of the plurality of posts (Fig 24 #12), where the second edge (annotated Fig 24 above) of the at least one post (Fig 24 #12) is disposed on an opposing side of the at least one post (Fig 24 #12) relative to the first edge (annotated Fig 24 above) of the at least one post (Fig 24, #12).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis 2013/0098857 in view of Nicely 4,627,543.


Regarding claims 5, 6, and 10, Jarvis discloses the shelving system further comprising a plurality of inserts (Fig 19B, #96), wherein each of the plurality of inserts (Fig 19B, #96) comprises: a hollow interior (shown in Figs 17 & 19B) configured to accommodate one of the plurality of posts (#12) therethrough (as shown in Fig 19A) (claim 5).

Jarvis has been discussed above but does not explicitly teach wherein each of the plurality of inserts comprises a front wall comprising a frontal opening which bifurcates the front wall into two equal halves; and a pair of catches, wherein at least one of the pair of catches is disposed on one of the two halves of the bifurcated front wall (claim 5); wherein each of the plurality of connectors comprise a female key defined in each of its lateral ends, wherein the female key is configured to accommodate the pair of catches disposed on the insert (claim 6); wherein the hollow interior of each of the plurality of inserts comprises an internal volume which accommodates a horizontal cross sectional shape of a corresponding one of the plurality of posts (claim 10).

Nicely discloses a shelving system further comprising a plurality of inserts (Fig 2, #17), wherein each of the plurality of inserts (Fig 2, #17) comprises:
a hollow interior (shown in Fig 2) configured to accommodate one of the plurality of posts (Fig 2, #12) therethrough;
a front wall (annotated Fig 2 below) comprising a frontal opening (Figs 2 & 5, #45) which bifurcates the front wall (annotated Fig 2 below) into two equal halves (as shown in Fig 5); and a pair of catches (annotated Fig 2 below), wherein at least one of the pair of catches (annotated Fig 2 below) is disposed on one of the two halves of the bifurcated front wall (annotated Fig 2 below) (claim 5); and a  plurality of connectors (Fig 2, #16) wherein each of the plurality of connectors (Fig 2, #16) comprise a female key (Fig 2, #54) defined in each of its lateral ends (the interior and exterior surfaces of #16 are considered to be parts of the lateral ends), wherein the female key (Fig, #54) is configured to accommodate the pair of catches (annotated Fig 2 below) disposed on the insert (Fig 2, #17) (claim 6); wherein the hollow interior of each of the plurality of inserts (Fig 2, #17) comprises an internal volume which accommodates a horizontal cross sectional shape of a corresponding one of the plurality of posts (Fig 2, #12) (claim 10).


    PNG
    media_image4.png
    643
    1046
    media_image4.png
    Greyscale



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inserts  (Jarvis, Fig 19B, #96) to be hollow and correspond to the shape of the posts (Jarvis, #12) and for the inserts of Jarvis to have a frontal opening (Nicely, Fig 2, #45) that bifurcates the front wall of the insert into two equal halves that each have a catch (Nicely, annotated Fig 2 above) and form female keys (Nicely, Fig 2, #54) within the end caps (Jarvis, Fig 23, #94) of the connectors (Jarvis, Fig 1, #18) as taught by Nicely in order to further secure the connection between the insert of Jarvis and the end caps (Jarvis, Fig 23, #94 & #92) as well as the post (Jarvis, Fig 1, #12). 

    PNG
    media_image5.png
    618
    774
    media_image5.png
    Greyscale



Regarding claim 7, modified Jarvis discloses the shelving system wherein the pair of catches (Nicely, annotated Fig 2 above) disposed on each of the plurality of inserts of modified Jarvis is configured to or capable of applying a reaction force in any direction to at  least one of the plurality of connectors (Jarvis, #18) in response to a shear force applied to the shelving system. 

Regarding claim 8, modified Jarvis discloses the shelving system wherein the pair of catches (Nicely, annotated Fig 2 above) disposed on each of the plurality of inserts of modified Jarvis is configured to or capable of applying the reaction force to an inside surface of the female key (Nicely, Fig 2, #54) defined in each lateral end of each of the plurality of connectors (Jarvis, Fig 1, #18) when the pair of catches (Nicely, annotated Fig 2 above) are inserted into the female key (Nicely, Fig 2, #54).

Regarding claim 12, modified Jarvis discloses the system further comprising a female key (Nicely, Fig 2, #54) defined within a surface (Jarvis, interior surface near #94) (as explained above in the rejection of claims 5, 6, and 10) of each of the end caps (Jarvis, Fig 23, #92) and each of the collars (Jarvis, #116) disposed on each of the plurality of top connectors (Jarvis, Fig 1, #18) and each of the plurality of bottom connectors (Jarvis, Fig 1, #16), respectively. 

Regarding claim 13, modified Jarvis discloses the system further comprising a pair of catches (Nicely, annotated Fig 2 above) disposed on each of the plurality of inserts of modified Jarvis (as explained above in the rejection of claims 5, 6, and 10) which are configured to be inserted into the female key (Nicely, Fig 2, #54) defined in either one of the plurality of end caps (Jarvis, #92) or one of the plurality of collars. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631